DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 26-28, 30 and 31 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Kim et al. (US 2011/0317381 A1).
Regarding claim 26, Kim teaches in Figure 1-10 and related text e.g. a plurality of dielectric layers (108 and 114; Fig.4; Para. 0018) forming a substrate (110; Para. 0018); a plurality of first conductive contacts (104; formed on the top surface of 110) on a first surface of the substrate (upper surface of the substrate 110); a cavity (102; Fig.1; Para.0018) in the first surface of the substrate defining a second surface parallel to the first surface (bottom surface of the cavity parallel to the top surface); a plurality of second conductive contacts on the second surface of the substrate (104 second conductive contacts formed on the second surface of the substrate) ; two or more integrated circuit die(s) ( 120A, 120B and 130; Fig.4) coupled with the second conductive contacts (130 is couple with 114 on the second surface through 120A and 
Regarding claim 27, Kim teaches in Figure 1-10 and related text e.g. comprising a core layer (108 can be a core layer; Fig. 3) within the substrate (110); 
Regarding claim 28, Kim teaches in Figure 1-10 and related text e.g. a memory device coupled with the first conductive contacts, the memory device spanning the cavity (120; Fig.2; Para. 0020); 
Regarding claim 30, Kim teaches in Figure 1-10 and related text e.g. the first conductive contacts comprise solder forms (250 can be the solder balls and the first conductive bonds formed on the top surface; Fig.6); 
Regarding claim 31, Kim teaches in Figure 1-10 and related text e.g. a first integrated circuit die (120B; Fig.4) coupled with the second conductive contacts (112 formed in the cavity); and a second integrated circuit die (130) coupled with the first integrated circuit die by through silicon vias (122; Fig.4); and a third integrated circuit die (220; Fig.6) stacked on the second integrated circuit die (130), the third integrated circuit die coupled with the second conductive contacts by wire bonding (230; Fig. 6; 230 couples 220 with package 100A in Figure 6. All the electrical contacts and dies are electrically coupled with 220; Fig.6).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 32-34, 36-39 and 41-43 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2011/0317381 A1).

Regarding claim 32,  Kim teaches in Figure 1-10 and related text e.g. a substrate comprising: a first surface ( 100A; upper surface; Fig.6); a cavity in the first surface defining a second surface parallel to the first surface (102 formed in 100A; Fig.2); solder forms on the first 
Kim does not explicitly teach in Figure 6 wherein the two or more integrated circuit dies are at least partially below the first surface. 
However, Kim teaches in Figure 4 that the memory die 120 can be two or more integrated circuit dies (120A and 120B; Fig.4) are at least partially below the first surface (upper surface of 110 is above the 120A and 120B; Fig.4). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention, to replace the memory device in Figure 6 of Kim with two semiconductor chips as taught by Kim in Figure 4 for the purpose of having two memory chips stacked on each other and having a Package on Package with reduced size and improve internal connections (Para. 0009). 

Regarding claims 33,  Kim teaches in Figure 1-10 and related text e.g. wherein the one or more integrated circuit devices comprises: a first integrated circuit die (120b; Fig.4) coupled with conductive contacts (104; Fig.4) on the second surface (bottom surface of the cavity); and a second integrated circuit die (130; Fig.4) coupled with a top surface of the first integrated circuit die (120a), and a third integrated circuit die (220; Fig.6) stacked on the second integrated circuit 
Regarding claim 34, Kim teaches in Figure 1-10 and related text e.g. comprising the second integrated circuit die conductively coupled with conductive contacts on the second surface through wirebonding (220 is electrically coupled to the package 100A with wire bonding; Fig.6); 
Regarding claim 36, Kim teaches in Figure 1-10 and related text e.g. wherein the one or more integrated circuit die(s) comprises a processor (Fig.10).
  Regarding claim 37, Kim teaches in Figure 1-10 and related text e.g. the integrated circuit device coupled with the solder forms comprises a memory device (120 can be memory; Para. 0020). 
Regarding claim 38,  Kim teaches in Figure 1-10 and related text e.g. a system comprising: a display subsystem (mobile phone; Para. 0027); a wireless communication interface (500; Fig.10); and an integrated circuit package (100A), the integrated circuit package comprising: a substrate comprising: a first surface (upper surface of 110; Fig.5); a cavity in the first surface defining a second surface parallel to the first surface (102 formed on the upper surface and the second surface is the bottom surface of the cavity); solder forms on the first surface on opposite sides of the cavity (132 formed on the opposite side of the cavity); and conductive contacts on the second surface (104 formed on the second surface); two or more integrated circuit dies (120 and 130; Fig.6) coupled with the conductive contacts (104) on the second surface; and a memory device (160; Fig.5; Para. 0033) coupled with the solder forms on 
Kim does not explicitly teach in Figure 5 wherein the two or more integrated circuit dies are at least partially below the first surface. 
However, Kim teaches in Figure 4 that the memory die 120 can be two or more integrated circuit dies (120A and 120B; Fig.4) are at least partially below the first surface (upper surface of 110 is above the 120A and 120B; Fig.4). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention, to replace the memory device in Figure 6 of Kim with two semiconductor chips as taught by Kim in Figure 4 for the purpose of having two memory chips stacked on each other and having a Package on Package with reduced size and improve internal connections (Para. 0009).
Regarding claim 39, Kim teaches in Figure 1-10 and related text e.g. a mold material (140; Fig.5) covering the one or more integrated circuit die(s) (130 and 160; Fig.5) and the solder forms (132), wherein the memory device coupled with the solder forms by through-mold vias (122 formed in 130).
 Regarding claim 41, Kim teaches in Figure 1-10 and related text e.g. the one or more integrated circuit devices comprises a processor (Figure 10), 
Regarding claim 42, Kim teaches in Figure 1-10 and related text e.g. the one or more integrated circuit devices comprises: a first integrated circuit die (120; Fig.6) coupled with conductive contacts on the second surface (114; Fig.6); and a second integrated circuit die (130; Fig.6) coupled with a top surface of the first integrated circuit die (130; Fig.6); and a third integrated circuit die (220; Fig.6) stacked on the second integrated circuit die (130), the third 

Regarding claim 43, Kim teaches in Figure 1-10 and related text e.g. the second integrated circuit die (130; Fig.6) is conductively coupled with the first integrated circuit die (120; Fig.6) by through silicon vias (122; Fig.6).

Claims 29, 35, 40 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2011/0317381 A1) as applied to claims 26, 32 and 38 and further in view of Park et al. (US 2016/0338202 A1). 
Regarding claims 29, 35 and 40, Kim does not explicitly teach the depth of the cavity to be greater than about 100 um. 
However, Park teaches a depth of a cavity to be greater than 100 um (Fig.5E; 111A has a thickiness of 100 to 500 um; Para. 0088; 11B and 112 have a thickness of 70 and 20 um respectively; Para. 0089). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention, to form a depth of the cavity to be greater than about 100 um in the device of Kim as taught by Park since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. See MPEP § 2144.05.


Response to Arguments
Applicant’s arguments with respect to claims 26, 32 and 38 have been considered but are moot because the new ground of rejection does not rely on the new interpretation of the reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOUNIR S AMER whose telephone number is (571)270-3683.  The examiner can normally be reached on Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MOUNIR S AMER/Primary Examiner, Art Unit 2894